Citation Nr: 9922623	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 
1996, for service connection for post-traumatic stress 
disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974.

The issues on appeal arise from a March 1997 rating action, 
by which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating with an effective date of June 14, 1996.  In 
September 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  In 
a March 1999 supplemental statement of the case, the RO 
continued to deny a rating in excess of 30 percent for PTSD, 
and continued to deny an effective date early than June 14, 
1996 for service connection for PTSD.  

The Board notes that on a Form 9 filed in August 1997, the 
veteran indicated that he wanted to testify before a member 
of the Board and at the RO before a local hearing officer.  
The veteran testified at a local hearing in October 1997.  In 
a correspondence associated with the claims file in May 1998, 
the veteran indicated that he no longer wanted a Board 
hearing.


FINDINGS OF FACT

1.  In January 1985, the RO most recently denied service 
connection for PTSD on the basis that there was no evidence 
of a diagnosed nervous condition related to military service; 
this decision become final.

2.  On June 14, 1996, the veteran requested that his claim 
for service connection for PTSD be reopened, and his claim be 
granted.

3.  By a rating action in March 1997, service connection for 
PTSD was granted, effective June 14, 1996.

4.  The veteran has asserted that the symptoms of his PTSD 
are worse than currently evaluated by the RO; all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim concerning a rating in excess of 30 percent 
for PTSD has been obtained by the RO.

5.  The veteran's PTSD has not been and is not currently 
manifested by more than definite social and industrial 
impairment; and the veteran has not routinely displayed 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  An effective date for the award of service connection for 
PTSD is not assignable earlier than June 14, 1996.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (1998).

2.  The veteran has stated a well grounded claim concerning a 
rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991). 

3.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998). 

4.  An evaluation in excess of 30 percent for PTSD is not 
warranted since service connection was granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (1995), Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that he served as a 
rifleman in Vietnam and received, in part, a combat action 
ribbon. 

In February 1982, the veteran filed a written statement 
indicating, in part, that he was seeking service connection 
for "delayed stress syndrome."  

In March 1982, medical records from the VA Medical Center 
(VAMC) in Buffalo, New York were associated with the claims 
file.  These records detail outpatient treatment of the 
veteran between 1973 and 1981, but do not reflect any 
complaints of or treatment for psychiatric symptoms.

By an April 1982 rating decision, the RO, in pertinent part, 
denied service connection for delayed stress syndrome. 

On a December 1984 claims form, the veteran sought service 
connection for PTSD.  He asserted that this condition had 
begun in March 1978.  In an attached written statement, the 
veteran asserted that he had served on board the USS Newport 
News, and was present during a 1972 explosion which killed or 
injured up to 40 crew members.  He had never before witnessed 
such a traumatic event, which included seeing burned and 
mutilated bodies.  According to the veteran, this caused him 
flashbacks, nightmares, and sleep disturbances.  

By a January 1985 rating decision, the RO reopened the 
veteran's claim but denied service connection for "nervous 
condition - PTSD."  The basis of this denial was that there 
was no evidence of a diagnosed nervous condition related to 
military service.  The veteran was notified of this rating 
decision in a letter dated January 16, 1985.  A timely 
substantive appeal was not filed, and this decision became 
final after one year.  38 C.F.R. § 20.302 (1998).  

In a written statement associated with the claims file on 
June 14, 1996, the veteran indicated that he wanted to reopen 
his claim concerning service connection for PTSD.  He had 
been receiving treatment for PTSD at the Buffalo VAMC as well 
as a Vet Center in Buffalo.  The veteran also stated that he 
had completed the PTSD "Track 1" program at the VAMC in 
Batavia, New York.  The veteran also had been treated by a 
private physician for many years.  

In September 1996, records from the Batavia VAMC were 
associated with the claims file.  These records reflect that 
in July 1996, the veteran began "Track 2" of the VAMC's 
PTSD Program.  The veteran had apparently undergone the 
"Track 1" Program at the VAMC in April 1996.  At that time, 
it was suggested that the veteran try Prozac daily, but he 
had not been taking it regularly, since it had apparently 
reduced his sex drive.  In addition, the veteran was feeling 
that Prozac did not benefit his mood greatly.  Fortunately, 
his mood upon admission in July 1996 was 7 on a scale of 10, 
with 10 representing the most happy feeling in his life.  
This was despite many recent stressors.  Therefore, the 
veteran was not started on any antidepressant medication on 
admission.  

His recent stressors included officially getting laid off 
from his teaching job in late June 1996, although he had been 
forewarned of that possibility by his supervisors (when he 
had returned back to work early in June 1996).  The veteran 
also felt that visiting a Vietnam wall memorial in Batavia in 
June 1996 was an emotionally "moving" experience for him.  
He was also dealing with stress from his ex-girlfriend whom 
he believed "busted out" two large back windows of his home 
in late June 1996.  He denied having any suicidal or 
homicidal thoughts since he had been discharged from the 
Track 1 program in late April 1996.  The veteran had used 
only "minimal" alcohol in recent weeks and denied using 
marijuana for greater than one month prior to his admission 
in July 1996.  The veteran also denied using cocaine or 
heroin.  The veteran denied ever having suicidal thoughts or 
assaultive behavior, and also denied owning guns since 
separation.  

Upon admission, the veteran was conscious, casually dressed, 
and showed no obvious motor restlessness.  He was cooperative 
and his speech was spontaneous.  As noted above, the 
veteran's mood was "7/10" as opposed to only a "3/10" when 
he had entered the Track 1 program.  The veteran denied 
suicidal or homicidal thoughts upon admission.  He was 
oriented to self, others, place, and time.  His 
concentration, intellectual ability, and capacity for 
abstract thinking all appeared to be adequate, as did his 
remote, recent, and immediate memory.  He had a good general 
grasp and recollection of things and his insight and judgment 
were both good.  The veteran was deemed competent and able to 
resume his prehospitalization activities.  It was noted that 
the veteran's Global Assessment of Functioning (GAF) score on 
admission was 55 and was also 55 on discharge.

The veteran was discharged seven days later, after his 
admission toxicology screen had come up positive for 
cannabis.  The veteran was upset, as he denied using any 
marijuana in almost five weeks prior to his admission.  
Nonetheless, the veteran was discharged early from Track 2, 
per PTSD program protocol.  The veteran's prognosis on 
discharge was fair.

In September 1996, the veteran filed a claim for a temporary 
total rating based on hospitalization for PTSD between August 
1996 and September 1996.

In January 1997, the veteran underwent a PTSD examination for 
VA purposes.  He reported that he had experienced continuous 
flashbacks and nightmares relating to his combat experiences.  
He felt "kind of depressed."  While the veteran stated that 
his daughter "understands," he was not very close to her.  
It was noted that the veteran had finished the Track 2 
program in September 1996.  During the interview, the veteran 
was very anxious, agitated, and restless.  He claimed that he 
was constantly bothered by visions of an explosion in 
service.  He had nightmares and flashbacks.  He had 
survivor's guilt, and he wished to be dead most of the time.  
He had been unable to have a good job situation.  He had been 
a substitute teacher, but the veteran found that even hard to 
do.  He claimed recently that he had been helped by the anti-
depressant medication and by the PTSD program.  

During the interview, the veteran was relevant, coherent, and 
cooperative.  There were no delusions or hallucinations.  The 
veteran's insight and judgment seemed to be fairly adequate 
in his daily affairs.  The veteran was assigned a GAF score 
of 60.  It was noted that he had moderate symptoms and 
difficulty in social and occupational functioning.  The 
veteran had very few friends and had conflicts with peers and 
co-workers.

Subsequently in January 1997, additional records were 
associated with the claims file.  These records include the 
report of a social work survey conducted in December 1996.  
It was noted that it was the veteran's memories of a large 
explosion in service that caused him the most trouble.  He 
stated that he had tried a variety of drugs, but was not 
addicted to any specific drug at the time of this interview.  
The veteran had been separated from his wife since 1978.  
While he had received a Masters in Education in December 
1986, the veteran had been employed at General Motors from 
1976 until 1987.  He experienced no job satisfaction and was 
unable to tolerate the loud noises and huge presses, which 
reminded of his experiences in Vietnam.

The veteran stated that he had applied for several jobs in 
various schools and was passed over.  The veteran felt "used 
by the system," and was often pressed to break up fights and 
administration disputes because of his "big physical 
stature."  The veteran stated that going through school and 
working in schools had helped him stay mellow.  The veteran 
felt hopeless and alone quite often.   

The veteran stated that his daughter understood his lack of 
participation and that she realized that he loved her.  He 
spoke to her weekly, although he spent a lot of time alone.  
The veteran was currently unemployed.  He was collecting 
unemployment because he was let go by the school district for 
which he worked.  The veteran stated that since his return 
from the military, he had continued to experience a series of 
problems, including an inability to be part of any meaningful 
relationships like a successful marriage.  The veteran 
continued to experience nightmares and was very depressed.  
He experienced flashbacks as well as difficulty expressing 
himself and dealing with emotions.  In the social worker's 
opinion, the veteran's poor affect, nightmares, depression, 
and ongoing flashbacks caused him a lot of difficulty.

In a "PTSD Questionnaire" form also associated with the 
claims file in January 1997, the veteran indicated that he 
was experiencing numerous symptoms, including (but not 
limited to) repeated recall of his Vietnam experience, 
decreased interest in significant activities, fits of anger, 
startle response, sleep disturbances, memory problems, and 
hyperalertness.  

Subsequently associated with the claims file were, in 
pertinent part, reports of the veteran's hospitalizations for 
PTSD in April 1996 and between August 1996 and September 
1996.  In April 1996, it was noted that the veteran was once 
married and once divorced, and had been living alone.  He had 
been a teacher for the prior 21 years (a substitute teacher 
at first, and a full-time school teacher since 1987).  He had 
worked at GM from 1976 through 1987, and was a practicing 
Baptist.

The veteran was referred for inpatient PTSD treatment by his 
therapist at the Buffalo Vets Center, with whom he had been 
working since March 1996.  The veteran felt like a part of 
him had "left" after he returned from combat in Vietnam.  
He had had feelings of rage and anger, and had nightmares of 
combat experiences.  He had been more apathetic since 
September 1995, when he was turned down for an assistant 
principal position.  He recently had had problems with his 
girlfriend of five months.  He admitted that he had been 
prescribed some amitriptyline in the mid-1980s when he was 
"depressed" after his mother's death.  He had been bothered 
by panic-type symptoms as well.  He was started on Prozac 
upon admission, although this was reduced on discharge due to 
gastrointestinal upset.

The veteran denied ever being on an acute psychiatric unit.  
He recalled attending outpatient group therapy for PTSD in 
the past, however.  The veteran denied any history of 
assaultive behavior, stating that he "avoided situations."  
The veteran denied ever having thoughts of suicide.  The 
veteran felt like he had no significant other when initially 
interviewed on admission, although he said in a later 
interview that he had been having problems with a girlfriend 
of five months just prior to admission, and that that was why 
he did not feel that he had any "significant other."  This 
was very upsetting to him and he had had thoughts of harming 
other people, including one of the woman's ex-boyfriends, 
with whom he suspected she was currently involved.  The 
veteran denied any history of jail or prison time.  He had 
also been under a lot of stress while teaching the prior 
year, and he related that he often did things to help 
students, even though they were not his direct 
responsibility.  He ended up going to court after he was 
involved in breaking up a fight between two students.  

The veteran denied any serious problems with alcohol or 
drugs, and denied having any DWIs by history.  Upon 
examination, he was conscious, casually dressed, cooperative, 
and showed no obvious motor restlessness.  The veteran's 
speech was spontaneous.  His mood was only about a 3/10 upon 
admission.  The veteran was oriented to self, others, place, 
and time.  His concentration, intellectual ability, and 
capacity for abstract thinking all appeared good.  His 
remote, recent, and immediate memory was adequate.  He had a 
good general grasp and recollection of things.  His insight 
and judgment were both good.  The veteran was deemed to be 
fully competent and able to resume his prehospitalization 
activities.  

The veteran was active in the Track 1 program, and wished to 
be discharged after three days.  It was hoped that the 
veteran would return for the Track 2 program in the near 
future.  He was not an apparent suicidal or homicidal risk 
while he was in the inpatient PTSD program or upon discharge.  
He did reveal further stressors that included problems with 
his five-month relationship that had come to a head about one 
week prior to admission (as mentioned above).  The veteran 
also admitted to having problems from work stresses that had 
occurred in the prior year.  His prognosis was fair.  The 
veteran's GAF score was 55 on admission, and was 60 upon 
discharge.  

In August 1996, the veteran returned to the Track 2 program 
(after his early release from Track 2 in July 1996 due to a 
positive toxicology report).  It was noted that the veteran 
lived by himself, and was still laid off from his teaching 
position.  He was still a practicing Baptist.  

The veteran related that he had had more difficulties dealing 
with life since a old friend had died in April 1996.  This 
was a gentleman that the veteran had been able to talk to 
about work problems.  The veteran stated that if it had not 
been for religion, he did not know what he would have done.  
He had been "more into the church" since the death of his 
mother in 1984.  He still saw a particular girlfriend off and 
on over the prior eight years, and she had moved into the 
front of his house recently.  The examiner did not feel that 
the veteran was a danger to himself or others upon admission.  

The veteran denied ever having been on an acute psychiatric 
unit.  Prior to his brief inpatient admissions for PTSD 
earlier in 1996, the veteran had attended outpatient group 
therapy for PTSD.  The veteran denied ever having had 
suicidal thoughts and also denied owning any guns since 
getting out of the service.  The veteran also denied ever 
having been in jail or prison, or having ongoing problems 
with alcohol or drugs.  

Upon examination, the veteran was conscious, casually 
dressed, cooperative, and showed no obvious motor 
restlessness.  His speech was spontaneous and the veteran was 
relieved to be back in the PTSD program.  His mood was 
approximately 7/10.  He was oriented to self, others, place, 
and time.  The veteran's concentration, intellectual ability, 
and capacity of abstract thinking all appeared adequate, as 
did his remote, recent, and immediate memory.  He had a good 
general grasp and recollection of things.  The veteran's 
insight and judgment were both good.  The veteran was 
determined to be fully competent and able to resume his pre-
hospitalization activities.  He was an active participant in 
all phases of the Track 2 program.  His treatment goals 
included anxiety reduction, reduction of depressive 
tendencies, and anger management.  Overall, although the 
veteran had shown improved insight and motivation regarding 
PTSD, he continued to show the full range of PTSD 
symptomatology.  There was no apparent suicidal or homicidal 
risk while he was in the PTSD program or upon discharge.  The 
veteran's prognosis was fair.  His GAF score on admission was 
55, while it was 57 upon discharge.  

By a March 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from June 14, 1996.  By the same rating decision, 
the RO assigned a temporary 100 percent evaluation based on 
the veteran's hospitalization, effective from August 27, 1996 
to October 1, 1996. 

In a written statement dated in May 1997, the veteran 
indicated his disagreement with the rating assigned for his 
service connected PTSD, and also asserted that the effective 
date of his disability rating should have been December 10, 
1984, when he had filed a claim.   

On a Form 9 filed in August 1997, the veteran asserted that 
he had problems with his attention span, short term memory, 
and temper.  These problems had prevented him from getting a 
full time job as a teacher and from getting tenure.  The 
veteran had trouble trusting people and maintaining a 
professional relationship with his coworkers and students.  

The veteran testified before a local hearing officer in 
October 1997.  At the beginning of the hearing, the veteran's 
representative discussed the veteran's claim concerning an 
earlier effective date, and the possibility that the veteran 
had been diagnosed as having PTSD long before he was granted 
service connection.  The veteran later testified that he was 
still obtaining counseling at the Buffalo Vet Center.  The 
veteran thought people were prejudging him based on what they 
saw.  The veteran felt anger and guilt.  The veteran always 
felt he had to watch what he said and how he said it because 
he did not want people to prejudge him.  At the time of the 
hearing, the veteran apparently had a temporary assignment as 
a school teacher in the seventh and eight grade.  Before 
that, the veteran had worked as a substitute teacher.  At one 
time, the veteran thought teaching was fun, but he now found 
that the kids were not getting any better.  The veteran 
always used to break up fights, but he no longer wanted to be 
placed in those situations, or have to raise his voice.  When 
the veteran got loud, a nervous feeling would come over him; 
it would cause trembling and was something the veteran could 
not really explain.  To cope with this, the veteran would be 
quiet or just sit at his desk for a minute. 

The veteran said that he did not have trouble writing lesson 
plans, although the administrators apparently felt that he 
did.  The veteran tried not to deviate from the subject 
matter.  He was left alone because he could get the job done.  
The veteran still had problems with trusting his employers, 
mainly because of his status as a temporary teacher.  The 
veteran would occasionally have difficulty with unruly young 
people and he would take the job home because of his concern.  
The veteran did indicate that his PTSD track programming had 
helped him cope with his symptoms, and the veteran continued 
to take his prescribed medications daily.  The veteran also 
continued to seek treatment from his private physician for 
PTSD, although he had recently felt as if the physician was 
ignoring him.  The veteran considered himself a workaholic.  
He had some problem dealing with crowds, where he always felt 
as if he had to be on guard.  At work, the veteran tended to 
isolate himself and stay in his classroom.  The veteran did 
not feel as if he fit in, to some degree.  Even during the 
hearing, the veteran had a feeling of trembling anxiety.  

Although he had many brothers and sisters, the veteran did 
not see them often.  One brother told him that he thought the 
veteran was crazy.  (The veteran later testified that his 
family had a birthday party for him during the prior year, 
but the veteran generally avoided family gatherings because 
he did not want his mood to bring other people down).  The 
veteran did hear positive comments from the young students he 
taught, however.  The veteran had very few friends.  One was 
a Vietnam veteran he had met during the PTSD programming.  
The veteran had "associates," who were people he met while 
playing sports.  At the conclusion of the hearing the veteran 
indicated that he was seeking a 50 percent rating for PTSD.  

In January 1998, a large number of records from the Buffalo 
VAMC were associated with the claims file.  These records 
include, in pertinent part, documentation of VA treatment for 
the veteran's PTSD in 1983 and 1984.  
The records also include the handwritten version of the 
veteran's July 1996 hospitalization report and a medical 
report indicating that the veteran sought a prescription 
renewal in December 1996.  The records also detail outpatient 
treatment of the veteran for complaints of depression in May 
1996.  It was noted that the veteran was a divorced, full-
time teacher.  He currently lived alone and was supported by 
his employment income.  Upon being interviewed, the veteran 
stated, in part, that he had been recently discharged from 
VA's Track 1 program and was taking medication, which was 
helping.  He was awaiting the Track 2 program.  The veteran 
denied the use of drugs, although he did drink occasionally.  
The veteran denied any legal problems.  He complained of 
depression, fatigue, intrusive thoughts, irritability, 
anxiety, and trouble sleeping.

Upon examination, the veteran was alert and oriented times 
three.  He appeared to be in good contact with reality and 
free of psychotic symptoms.  He described his mood as 
"down" and his affect was restricted.  He denied any 
suicidal or homicidal ideations.  The veteran appeared to be 
of average intelligence.  He looked depressed, although the 
veteran's insight and judgment were good.  The impression was 
rule out depression secondary to PTSD. 

In June 1998, a copy of an April 1998 letter from the Buffalo 
Vet Center was associated with the claims file.  In this 
letter, it was noted that the veteran had been a client of a 
readjustment counseling therapist at the Vet Center since 
February 1996.  The veteran had been very consistent in 
attending weekly group sessions, and he continued to attend 
individual sessions.  The veteran exhibited severe sleep 
disturbances (even with medication) and feelings of anger and 
rage which were readily triggered by situational problems or 
current events related to Vietnam.  He continued to have 
daily intrusive thoughts and recurrent dreams of his Vietnam 
experiences.  The veteran attempted to avoid thoughts, 
feelings, conversations, activities, places, and people that 
reminded him of the traumas he experienced in Vietnam.  His 
social interest was limited and he was isolated from others.  
The veteran was hypervigilant and easily startled.  The 
veteran had a long history of problems with relationships and 
jobs.  It was his job problems that caused the veteran to 
seek counseling at the Vet Center.  He had a difficult time 
with authority figures.  According to the therapist, the 
veteran's symptoms had caused significant distress and 
impairment in his occupational life.  

The therapist attached a Vet Center Intake form dated in 
March 1998, which essentially restated the symptoms detailed 
above.  It was noted on this form, however, that the 
veteran's intake GAF score in March 1998 was 51.  There was 
no case close GAF score indicated. 

In September 1998, the Board remanded the veteran's claims 
for additional development.

In October 1998, the veteran submitted additional copies of 
the report of his April 1996 PTSD hospitalization.  

In November 1998, additional records from the Buffalo VAMC 
were associated with the claims file.  These records do not 
reflect any complaints of or treatment for PTSD.  

In February 1999, the veteran underwent a PTSD examination 
for VA purposes.  The claims file was reviewed by the 
examiner.  It was noted that the veteran continued to have 
intrusive thoughts about Vietnam.  The veteran had been 
working as a technology education instructor in a school 
district prior coming to the VA.  He did not finish the 
remainder of the 1996 school year after he went to the VA.  
In fact, he did not resume working until around February 
1997, and this was as a substitute teacher.  He was therefore 
receiving substitute teacher pay in the early part of 1997.  
Around March or April of 1997, the veteran was hired as a 
temporary full-time teacher for the remainder of that school 
year, until June 1997.  He was off for the remainder of the 
summer of 1997 as his technology education courses were not 
taught anywhere over the summer.  The next year was very 
stressful for the veteran at work, as he was assigned to 
schools on alternative days.  He worked that year in a 
temporary position from September 1997 through June 1998.  He 
admitted that his job was too stressful, because he had to 
break up so many fights.  He said that he had always been the 
type of person that was not "strong armed," and that he 
would much rather be teaching than breaking up fights.  The 
next school year, the veteran started a temporary position at 
a high school, and he continued that position until the time 
of the PTSD examination.  In addition, the veteran had picked 
up an additional position at another high school, so that he 
had been working full-time with the two combined positions 
since November 1998.

The veteran admitted that his stress level had been much 
higher since he had gone from part-time to full-time work, 
and he was not sure if he could continue handle the stress of 
full-time working at this point in his life.  He seemed more 
educated about his underlying PTSD condition since he had 
been in the PTSD program at the VA on three separate 
occasions, the last one being a four week program stay.  The 
veteran admitted that he had tried to use coping skills that 
he was introduced to at that time for his jobs but that he 
continued to be under intense stress.  His prior supervisors 
had told him that stress was written all over his face, when 
he had worked at two schools in the prior year.

The veteran continued to have problems currently as there 
were not enough supplies at the high school for the first 
three months of the school year, and the veteran was given 
the additional duties of working at the other high school.  
The veteran had begun work at this school in the middle of 
the year, when the students there were already "set in their 
ways."  The veteran also felt that he had done additional 
things on his own time to try to keep the students interested 
in classes.  For example, when he had limited supplies, he 
used his own wood to build T squares.  He apparently felt 
badly that he could not reach all of the students in his 
class, as there were still a significant number who were 
still failing.  He admitted that it was hard to trust his 
"authorities" because he had been turned down for so many 
positions over the years.  He had become suspicious of the 
"whole system."  The veteran believed in retrospect that he 
had been stigmatized in some ways by civilian supervisors.  
The veteran saw his PTSD inpatient treatment as a 
"debriefing" of the military life that he had been exposed 
to and he believed that it would have been much more 
beneficial to him socially and occupationally if he had had 
that kind of help when he first went to the VA in the 1970s. 

The veteran made approximately $40,000 in 1998.  His income 
during the previous year was less, as he did not work at all 
in January 1997 and he was also only earning substitute 
teacher pay from February through possibly April of that 
year.

The veteran continued to be followed by a primary care 
physician at the Buffalo VA and he took medication three time 
a day.  He admitted that the medication would make him overly 
sedated, so he tended not to take too much unless absolutely 
necessary.  The veteran denied ever having attempted suicide 
and said he had never wanted to take his own life, and that 
he had always tried his best to keep going forward.  He had 
had no homicidal features by history and the veteran did not 
own any guns.  He had never served any jail time.

The veteran currently lived by himself.  He had a daughter 
who had recently graduated from college.  This had been a 
relief to the veteran, as he did not have to worry about 
college tuition payments now that she had a job of her own.  
Apparently, this had been a recent stressor for the veteran.

The veteran admitted that he was discouraged about "[h]ow 
much you have to go through just to get compensated."  He 
told about times where he had been totally overwhelmed when, 
on three separate occasions, he had simply lay in his hall at 
home.  Although he was not unconscious, he felt like he might 
not survive those episodes.  It was hard to say whether or 
not the veteran was having some kind of extreme anxiety 
attack, but he did have prior cardiology tests done at VA in 
the past for chest pain.  (The veteran had never been treated 
with any kind of open heart surgery).  The examiner's guess 
was that these were anxiety-related episodes.  The veteran 
had been more conscious of his internal stress and apparently 
this had been helpful for him emotionally, yet he was willing 
to sacrifice his career to some degree from the sound of it.  
For example, the veteran said that if he continued to be 
under too much stress, he would resign from some of his 
current job duties.  The veteran also refused to accept a 
placement at another school because he had heard some rumors 
that the school was quite violent and he did not want to put 
himself into that position.  In fact, in retrospect, the 
veteran felt that the work that he did between September 1997 
and June 1998 was quite stressful and he would not want to 
put himself through that in the future.

Upon examination, the veteran was well dressed and well 
groomed.  The veteran was cooperative, attentive, alert, and 
oriented to person, place, and time.  He showed no obvious 
psychomotor retardation or agitation.  His speech was 
spontaneous and of adequate volume.  His affect tended to be 
serious and was constricted for the most part.  The veteran 
was not tearful throughout the interview.  His thought 
content centered on how devastating his Vietnam combat 
experiences were and he said that "I'll never forget that."  
The veteran's thought processes were coherent, however, and 
he showed no obvious delusional features.  He did not appear 
to be responding to any internal stimuli, such as auditory 
hallucinations.  He appeared to be of average intellectual 
endowment.  The veteran appeared to be making a fair attempt 
at trying to apply coping skills that he had learned in the 
inpatient PTSD program, toward situations that were stressful 
in his work environment.  The veteran appeared to have fair 
judgment and he was not considered to be dangerous to himself 
or others.

The examiner diagnosed the veteran has having chronic and 
severe PTSD.  The GAF score was assessed to be between 55 and 
66, depending on how much situational stress the veteran was 
dealing with at the current time.  It appeared that during 
the 1997/1998 school year, the veteran was functioning more 
at the level of 55, whereas for the early part of the 1998 
school year (when he was working less), the veteran's GAF 
score was closer to 60.  Since November 1998, his GAF score 
was probably somewhere between 55 and 60, due to the 
increased internal stress he was describing.

The veteran was not sure how long he could continue to 
function at a full-time basis under stressful work 
situations.  Interpersonally, he appeared to be living an 
extremely isolated existence.  It appeared to the examiner 
that the veteran had suffered much personal disappointment as 
a direct result of his PTSD over the years, both socially and 
occupationally.  

In a March 1999 supplemental statement of the case, the RO 
continued to deny a effective date of the veteran's PTSD 
rating earlier than June 14, 1996.  The RO also confirmed the 
30 percent rating assigned for the veteran's PTSD.  

II.  Analysis

A.  Claim concerning an earlier effective date 

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1998).

The effective date of a reopened claim is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q) (1998).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (1998).

The Board notes that the veteran has sought an effective date 
of December 10, 1984 for his PTSD rating.  This is the date 
of the form on which he applied for service connection.  
However, as noted above, a decision on this matter was issued 
in January 1985, and the veteran did not perfect an appeal 
within one year thereof.  Therefore, although the veteran was 
subsequently awarded service connection for PTSD by the March 
1997 rating decision, he would not be entitled to an 
effective date of December 10, 1984.

The Board further notes that the veteran has presented 
medical evidence that demonstrates that he had treatment (and 
hospitalization) for PTSD beginning on April 23, 1996.  As an 
initial matter, the Board finds that 38 C.F.R. § 3.157 does 
not actually apply to this situation, since the basis of the 
prior RO denial (by the January 1985 rating decision) was 
based on the lack of a diagnosis of PTSD (rather than because 
an existing PTSD condition was not compensable in degree).  
Moreover, there is no indication that the veteran had 
specifically requested compensation benefits prior to June 
14, 1996.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that the mere presence 
of medical evidence does not establish an intent on the part 
of a veteran to seek service connection for a disability.  In 
Brannon, the Court held that, while the adjudicator must 
interpret the veteran's submissions broadly, the adjudicator 
is not required to conjure up issues that were not expressly 
or impliedly raised by the veteran.  Brannon.  See also 38 
C.F.R. §§ 3.1(p) (a claim-application means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit), 3.151(a), 3.155(a) (1998).  

In the instant case, since the final decision in January 
1985, the veteran himself did not raise a claim of 
compensation benefits for PTSD, expressly or impliedly, prior 
to June 14, 1996.  Therefore, the Board finds no basis upon 
which to assign an earlier effective date.

B.  Claim concerning a rating in excess of 30 percent for 
PTSD

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained, and the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  The Court has ruled that the 
three criteria for a 100 percent rating are each independent 
bases for awarding a 100 percent rating.  Johnson v. Brown, 7 
Vet.App. 95 (1994).  In other words, if the veteran is found 
to be demonstrably unable to obtain or retain employment, the 
regulations provide for a 100 percent rating.

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1999).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1998) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The Board notes here that the RO has reviewed the veteran's 
claim under the provisions of both the "old" and "new" 
diagnostic criteria as evidenced by the statement of the case 
issued in March 1999.  However, the RO determined that a 
rating in excess of the current 30 percent was not warranted 
under either criteria. 

Upon review of the claims file, the Board finds that an 
evaluation in excess of 30 percent is not warranted under the 
"old" regulations or under the "new" rating criteria 
effective November 7, 1996.  Throughout his treatment and 
hospitalizations at the Batavia VAMC, the veteran has 
appeared alert, oriented, cooperative, and cogent.  While the 
veteran is divorced and lives alone, he has maintained a 
relationship with his daughter and at least one friend, and 
has continued to work as a teacher.  Indeed, the veteran has 
actually increased his level of employment during the course 
of his appeal.  While the veteran has had problems with 
controlling his temper and the "nervous" feeling that comes 
over him at times, his judgment has been described as fair, 
and he appears to be coping well, despite having to deal with 
the stresses of his employment.  In short, the record does 
not reflect considerable, or "rather large" impairment of 
the veteran's ability to establish and maintain effective 
relationships with people or maintain employment (as required 
under the "old" rating criteria).  

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 30 percent is warranted.  The veteran has 
not routinely displayed flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work and social relationships so as to warrant a 50 
percent rating.  In summary, the symptomatology reflects that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 30 percent for the veteran's 
PTSD since service connection was granted. 


ORDER

Entitlement to the assignment of an effective date earlier 
than June 14, 1996, for service connection for PTSD, is 
denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

